DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/17/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments  have been considered but are moot in view of the new ground(s) of rejection in view of Mahoor et al (U.S. 20170053398 A1; Mahoor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is rejected under 35 U.S.C. 103 as being unpatentable over Mahoor et al (U.S. 20170053398 A1; Mahoor), in view of Otsuka et al  (U.S. 20100322502; Otsuka).

Regarding claims 1, 8 and 9, Mahoor discloses an image processing method for identifying cell types in a multiple-stained image obtained by imaging a tissue specimen subjected to multiple staining (Paragraph 34: “Hematoxylin and Eosin staining apparatus 104 may be used to apply Hematoxylin and Eosin to the tissue sample that has been sliced and placed on the slide. These stains may highlight features that can be used to distinguish between cancerous and non-cancerous cells”)  with a plurality of stains that produce different colors, based on a difference in stained state between cells, (FIG.1 and Paragraph 33: “Tissue sample slicing and manipulation apparatus 103 may be in the form of an apparatus that slices the one or more tissue samples 102 to a defined thickness and size. The thickness may be selected such that, when stained, features particular to types of cells (e.g., cancerous, non-cancerous) in the tissue are apparent in the form of color, pattern, texture, and/or other characteristics.”) comprising:
[Claim 9 : A non-transitory, computer-readable medium storing instructions executable by a computer (Paragraph 147: “. When implemented in software, firmware, middleware, or microcode, the program code or code segments to perform the necessary tasks may be stored in a non-transitory computer-readable medium such as a storage medium.”) ]
identifying staining information by identifying a cell candidate region in which cells in a specific stained state exist in the multiple-stained image; (Paragraph 97: “A further feature extraction operations that may be used is based on color values present in the digital tissue image. For prostate cancer, as the Gleason grade increases, blue stained epithelial cell nuclei invade pink stained stroma and white colored lumen regions.”) and 
identifying a state of the cells in the multiple-stained image (Paragraph 34: “These stains may highlight features that can be used to distinguish between cancerous and non-cancerous cells and, if cancerous cells are present, identify the state or progression of the cancer. It may be possible to, in various embodiments, use other forms of stain to highlight and differentiate between cancerous and non-cancerous cells within the one or tissue samples 102”) based on:
outputting a two-dimensional probability map (Paragraph 59: “ CNNs can receive input represented as two-dimensional data (e.g. images).”) obtained by spatially connecting the existence probabilities, (Fig.6 and Paragraph 58: “system 600, the digitized RGB image 601 of the stained tissue sample, and multiple magnitude and phase Shearlet coefficients corresponding to different decomposition levels are fed into separate neural networks 630” ; Paragraph 86: “statistics are calculated from the co-occurrence matrix of the Shearlet coefficients include entropy, autocorrelation, correlation … maximum probability, sum average” ) the probability map (Fig. 7: P1 Feature Maps 730, and P2 Feature Maps 750) obtained from a convolutional neural network (Paragraph 61: “A convolutional layer can be applied to input 710, P1 Feature Maps 730, and P2 Feature Maps 750. In each instance in CNN 700, the convolution layer can apply a two dimensional convolution on the input feature maps”) and subject to threshold processing of each existence probability. (Paragraph 90: “To apply the threshold to separate blue hue (cell nuclei) from pink hue (other parts of tissue), an embodiment uses a fixed empirical threshold and applies it based on the following algorithm for calculating a mask that provides a segmentation of the image.”)

However, Mahoor does not discloses forming a region by subjecting the cell candidate region to predetermined region forming processing to form a cell region in which the cells in the specific stained state have been identified, wherein identifying the staining information includes:
a spatial correlation between the stains representing whether staining of a pixel, positioned in proximity to a pixel detected as having been stained with one stain, with another stain has been detected; and 
a relative positional relationship between cell components; and
calculating existence probabilities of the cells in the specific stained state for respective positions in the multiple-stained image,

Otsuka discloses forming a region by subjecting the cell candidate region to predetermined region forming processing to form a cell region (Paragraph 166: “When the judgment process by the cell state judging portion 605 is completed, the controller 160 then causes the cell state identifying portion 606 to identify a cell state and display the cell state in the display portion 130 according to a display mode specified by the identification display specifying portion 606a (step S517)”, it show that “when the state judging portion 605 is completes” read as the region has been formed. ) in which the cells in the specific stained state have been identified, (Paragraph 118: “After the marker of each staining is extracted, a marker state is then judged by the marker state judging means 145 (step S111). In this marker state judging process, first of all, the portion 145a for calculating characteristics quantity between markers calculates characteristics quantity between markers of different staining from the marker data of each staining in a state where the respective separate staining images are superposed or overlaid (synthesized).”), wherein identifying the staining information includes:
a spatial correlation (Paragraph 165: “cell state positive”)  between the stains representing whether staining of a pixel, (Paragraph 49: “acquiring characteristics quantity of each staining, based on a pixel value of the image of the stained specimen;”) positioned in proximity to a pixel detected as having been stained with one stain, with another stain has been detected; Paragraph 48: “marker state judging means for judging a state of the marker, based on the marker of each staining extracted by the marker extracting means; and marker state identifying and displaying means for identifying and displaying the marker state, based on the judgment result made by the marker state judging means.”) and 
a relative positional relationship between cell components; (Fig.25 shows relationship between maker I and marker J) and
calculating existence probabilities of the cells in the specific stained state for respective positions in the multiple-stained image, (Fig. 13 and Paragraph 71: “FIG. 13 is a diagram for explaining a process of calculating a distance between centers of gravity of two markers shown in FIG. 12.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date to incorporate “a medical diagnosis support device, an image processing method, an image processing program and a virtual microscope system” of Otsuka into “Methods and System for human tissue analysis using Shearlet Transforms” of Mahoor in order to improving a comparison of the characteristics of each staining intensified to determine a cell state as well as easily and precisely determine chromosome abnormality and/or gene amplification related to cancer or genetic disease.

Regarding claim 2, Mahoor, as modified by Otsuka, discloses all the claim invention. Otsuka further discloses the tissue specimen includes a cell in which a plurality of different biological materials have been stained with stains that produce different colors, respectively. (Paragraph 10 : “HE stained specimen (stained sample) is easy to visualize, with nucleus or osseous tissues stained in violet, while cytoplasm, connective tissues, and red blood cells stained in red. As a result, observers can determine dimensions and positional relationships of components constituting a tissue such as a cell nucleus and thus judge the morphology of a specimen.”) 

Regarding claim 3, Mahoor, as modified by Otsuka, discloses all the claim invention. Otsuka further discloses forming the region includes, as the predetermined region forming processing, subjecting the cell candidate region to removal of a small-area region and/or interpolation of a lost region. (Paragraph 163: “ the controller 160 causes the target region extracting portion 604 to extract cells, based on comparison of the characteristics quantity of cells intensified by the target region intensifying portion 603 with a threshold value (step S509).”,it shows that “the target region extracting” can be interpreted as “ the cell candidate region being removed.)

  
Regarding claim 4, Mahoor, as modified by Otsuka, discloses all the claim invention. Otsuka further discloses comprising: identifying division information by identifying a division reference for dividing the cell candidate region into predetermined regions,(Paragraph 165: “the controller 160 determines a cell state by the cell state judging portion 605 (step S515). In this cell state judging process, it is judged whether a cell state is negative or positive, based on the cell extracted in step S509 and the marker of each staining extracted in step S513.”, it shows that “cell extracted” can be interpreted as a division reference for dividing the cell candidate region .)wherein identifying the division information (Paragraph 165: “the cell extracted in step S509 and the marker of each staining extracted in step S513.”) includes: 
calculating existence probabilities of the division reference for respective positions in the multiple-stained image based on the spatial correlation between the plurality of stains and the relative positional relationship between the cell components; (Fig. 13 and Paragraph 71: “FIG. 13 is a diagram for explaining a process of calculating a distance between centers of gravity of two markers shown in FIG. 12.”) and
generating a probability map of the division reference obtained by spatially connecting the existence probabilities. (Paragraph 113: “ The distances between each data and the respective centers of the clusters are obtained and then the data is re-assigned to the cluster of which center is the closest thereto.” and Fig.19: “shows an example of "distance.sub.ij" as the distance between the centers of gravity of markers I, J at different depths (in z direction) calculated by formula (24).” , it shows that distance between two marker is considered as probability map.)  

Regarding claim 5, Mahoor, as modified by Otsuka, discloses all the claim invention. Otsuka further discloses the division reference is a nucleus located inside a region stained with the stains.  (Paragraph 110: “HE stained specimen (stained sample) is easy to visualize, with nucleus or osseous tissues stained in violet, while cytoplasm, connective tissues, and red blood cells stained in red. As a result, observers can determine dimensions and positional relationships of components constituting a tissue such as a cell nucleus and thus judge the morphology of a specimen.”)

Regarding claim 6, Mahoor, as modified by Otsuka, discloses all the claim invention. Otsuka further discloses the division reference is an unstained region located inside the cell candidate region and surrounded by a region stained with stains. (Paragraph 135 : “ a particle or the like, derived from an edge of non-circular cytoplasm mistakenly intensified as a marker, can be extracted.” and Fig.25A  show the region outside of marker I and marker J is considered as unstained region.) 

Regarding claim 7, Mahoor, as modified by Otsuka, discloses all the claim invention. Otsuka further discloses forming the region includes, as the predetermined region forming processing, (Paragraph 166: “When the judgment process by the cell state judging portion 605 is completed, the controller 160 then causes the cell state identifying portion 606 to identify a cell state and display the cell state in the display portion 130 according to a display mode specified by the identification display specifying portion 606a (step S517)”, it show that “when the state judging portion 605 is completes” read as the region has been formed. ) dividing the cell candidate region output in identifying the staining information using the division reference output in identifying the division information as a reference. ,(Paragraph 165: “the controller 160 determines a cell state by the cell state judging portion 605 (step S515). In this cell state judging process, it is judged whether a cell state is negative or positive, based on the cell extracted in step S509 and the marker of each staining extracted in step S513.”, it shows that “cell extracted” can be interpreted as a division reference for dividing the cell candidate region .) 

Regarding claim 10, Mahoor, as modified by Otsuka, discloses all the claim invention. Mahoor further discloses the probability map is produced as an output of a convolutional neural network (CNN). (Fig.6, fully-connected feature vector creation engine 640; Fig.7 and Paragraph 65: “While many instances of neural networks may be present, as illustrated by neural network processors 830, only an instance of components 791 may be present that are used to combine the outputs of the CNNs.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tunstall et al (U.S. 20160070949 A1), “Method And Apparatus”, teaches about a method to generate objective, reproducible measurements of tumor cell populations based on digital images of tissues using computerised image analysis.
	Marcelpoil et al (U.S. 20030138140 A1), “Method For Quantitative Video-microscopy And Associated System And Computer Software Program Product”, teaches about a method of modeling a combination of a plurality of dyes in a video-microscopy system and a method of determining an amount of at least one molecular species comprising a sample from an image of the sample captured by a color image acquisition device, wherein each molecular species is indicated by a dye.
	Barnes et al (U.S. 20170154420 A1), “IMAGE PROCESSING METHOD AND SYSTEM FOR ANALYZING A MULTI-CHANNEL IMAGE OBTAINED FROM A BIOLOGICAL TISSUE SAMPLE BEING STAINED BY MULTIPLE STAINS”, teaches about an image processing method for analyzing a multi-channel image obtained from a biological tissue sample being stained by multiple stains.
Macaulay et al (U.S. 20100290692 A1), “SYSTEMS AND METHODS FOR AUTOMATED CHARACTERIZATION OF GENETIC HETEROGENEITY IN TISSUE SAMPLES”, teaches about systems and methods for the quantitative analysis of multicolor FISH signals. Such systems and methods may be applied to provide quantitative analyses of multicolor FISH signals in pathological specimens such as tumor biopsies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665                            


/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665